       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BROOKS,                                :     Civil No. 1:20-CV-2224
                                              :
      Plaintiff                               :     (Judge Conner)
                                              :
v.                                            :
                                              :
CHAMBERSBURG BARRACKS                         :     (Magistrate Judge Carlson)
PENNSYLVANIA STATE POLICE                     :
                                              :
      Defendant                               :

                       REPORT AND RECOMMENDATION

I.    Factual Background

      It is said that doing the same thing over and over again but expecting different

results is the highest form of human folly. We are reminded of this expression as we

conduct a second legally mandated screening review of the plaintiff’s amended

complaint. (Doc. 9).

      The plaintiff, Robert Brooks, is an inmate in the Franklin County Jail. Brooks

alleges that he was assaulted by a correctional officer while in custody. While this

allegation would arguably support a legal claim against the assaulting officer for use

of excessive force, Brooks’ initial complaint, and his amended complaint, did not

sue the correctional officer or advance any such claim. Instead, Brooks sued an

agency of state government, the Pennsylvania State Police, alleging that this state

                                          1
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 2 of 15




agency has failed to investigate his assault claim. On the basis of this averment, in

his initial complaint Brooks sought $1,000,000 in damages from this state agency,

along with an order directing them to investigate and press criminal charges on his

behalf. (Doc. 1).

      We conditionally granted plaintiff’s motion for leave to proceed in forma

pauperis (Doc. 2) but recommended that this complaint be dismissed with respect to

institutional defendant named in this pleading, the Pennsylvania State Police. (Doc.

4). In reaching this result we noted that Brooks’ damages claims were barred by the

Eleventh Amendment to the United States Constitution, which forbids litigation of

damages claims against the states in federal court. The district court adopted this

Report and Recommendation (Doc. 6), but allowed Brooks leave to amend his

complaint.

      Brooks has now filed an amended complaint, which once again names the

state police, an agency of state government, as the sole defendant and seeks damages.

Specifically, Brooks names the state police as the sole defendant in this lawsuit but

asserts that he seeks damages against unspecified individuals in this amended

complaint as a result of the alleged failure to investigate his prior complaints.

Because these allegations continue to run afoul of the Eleventh Amendment’s

prohibition on damages lawsuits against a state agency, and because “an allegation

                                          2
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 3 of 15




of a failure to investigate, without another recognizable constitutional right, is not

sufficient to sustain a section 1983 claim,” Graw v. Fantasky, 68 F. App'x 378, 383

(3d Cir. 2003), we recommend that this amended complaint now be dismissed with

prejudice.

II.   Discussion
      A.     Screening Review of Pro Se Petitions – Standard of Review

      This court has an on-going statutory obligation to conduct a preliminary

review of pro se complaints brought by plaintiffs given leave to proceed in forma

pauperis. See 28 U.S.C. § 1915(e)(2)(B)(ii). Specifically, we are obliged to review

the complaint to determine whether any claims are frivolous, malicious, or fail to

state a claim upon which relief may be granted. This statutory text mirrors the

language of Rule 12(b)(6) of the Federal Rules of Civil Procedure, which provides

that a complaint should be dismissed for “failure to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6).

      With respect to this benchmark standard for the legal sufficiency of a

complaint, the United States Court of Appeals for the Third Circuit has aptly noted

the evolving standards governing pleading practice in federal court, stating that:

      Standards of pleading have been in the forefront of jurisprudence in
      recent years. Beginning with the Supreme Court’s opinion in Bell
      Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), continuing with our
      opinion in Phillips [v. County of Allegheny, 515 F.3d 224, 230 (3d Cir.
      2008)], and culminating recently with the Supreme Court’s decision in
                                             3
        Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 4 of 15




      Ashcroft v. Iqbal, BU.S.B, 129 S. Ct. 1937 (2009), pleading standards
      have seemingly shifted from simple notice pleading to a more
      heightened form of pleading, requiring a plaintiff to plead more than
      the possibility of relief to survive a motion to dismiss.

Fowler v. UPMC Shadyside, 578 F.3d 203, 209-10 (3d Cir. 2009).

      In considering whether a complaint fails to state a claim upon which relief

may be granted, the court must accept as true all allegations in the complaint and all

reasonable inferences that can be drawn therefrom are to be construed in the light

most favorable to the plaintiff. Jordan v. Fox, Rothschild, O’Brien & Frankel, Inc.,

20 F.3d 1250, 1261 (3d Cir. 1994). However, a court “need not credit a complaint’s

bald assertions or legal conclusions when deciding a motion to dismiss.” Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Additionally, a court

need not “assume that a . . . plaintiff can prove facts that the . . . plaintiff has not

alleged.” Associated Gen. Contractors of Cal. v. California State Council of

Carpenters, 459 U.S. 519, 526 (1983). As the Supreme Court held in Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), in order to state a valid cause of action, a

plaintiff must provide some factual grounds for relief which “requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of

actions will not do.” Id., at 555. “Factual allegations must be enough to raise a right

to relief above the speculative level.” Id.



                                              4
        Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 5 of 15




       In keeping with the principles of Twombly, the Supreme Court has

underscored that a trial court must assess whether a complaint states facts upon

which relief can be granted when ruling on a motion to dismiss. In Ashcroft v. Iqbal,

556 U.S. 662 (2009), the Supreme Court held that, when considering a motion to

dismiss, a court should “begin by identifying pleadings that, because they are no

more than conclusions, are not entitled to the assumption of truth.” Id., at 679.

According to the Supreme Court, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id., at 678. Rather,

in conducting a review of the adequacy of a complaint, the Supreme Court has

advised trial courts that they must:

       [B]egin by identifying pleadings that because they are no more than
       conclusions are not entitled to the assumption of truth. While legal
       conclusions can provide the framework of a complaint, they must be
       supported by factual allegations. When there are well-pleaded factual
       allegations, a court should assume their veracity and then determine
       whether they plausibly give rise to an entitlement to relief.

Id., at 679.

       Thus, following Twombly and Iqbal, a well-pleaded complaint must contain

more than mere legal labels and conclusions; it must recite factual allegations

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. As the United States Court of Appeals for the Third Circuit has stated:


                                          5
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 6 of 15




      [A]fter Iqbal, when presented with a motion to dismiss for failure to
      state a claim, district courts should conduct a two-part analysis. First,
      the factual and legal elements of a claim should be separated. The
      District Court must accept all of the complaint’s well-pleaded facts as
      true, but may disregard any legal conclusions. Second, a District Court
      must then determine whether the facts alleged in the complaint are
      sufficient to show that the plaintiff has a “plausible claim for relief.” In
      other words, a complaint must do more than allege the plaintiff’s
      entitlement to relief. A complaint has to “show” such an entitlement
      with its facts.

Fowler, 578 F.3d at 210-11.

      As the Court of Appeals has observed:

      The Supreme Court in Twombly set forth the “plausibility” standard for
      overcoming a motion to dismiss and refined this approach in Iqbal. The
      plausibility standard requires the complaint to allege “enough facts to
      state a claim to relief that is plausible on its face.” Twombly, 550 U.S.
      at 570, 127 S. Ct. 1955. A complaint satisfies the plausibility standard
      when the factual pleadings “allow[ ] the court to draw the reasonable
      inference that the defendant is liable for the misconduct alleged.” Iqbal,
      129 S. Ct. at 1949 (citing Twombly, 550 U.S. at 556, 127 S. Ct. 1955).
      This standard requires showing “more than a sheer possibility that a
      defendant has acted unlawfully.” Id. A complaint which pleads facts
      “merely consistent with” a defendant’s liability, [ ] “stops short of the
      line between possibility and plausibility of ‘entitlement of relief.’ ”

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220-21 (3d Cir. 2011), cert. denied,

132 S. Ct. 1861 (2012).

      In practice, consideration of the legal sufficiency of a complaint entails a

three-step analysis:

      First, the court must “tak[e] note of the elements a plaintiff must plead
      to state a claim.” Iqbal, 129 S. Ct. at 1947. Second, the court should
                                           6
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 7 of 15




      identify allegations that, “because they are no more than conclusions,
      are not entitled to the assumption of truth.” Id., at 1950. Finally, “where
      there are well-pleaded factual allegations, a court should assume their
      veracity and then determine whether they plausibly give rise to an
      entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (quoting

Iqbal, 129 S. Ct. at 1950).

      In considering a motion to dismiss, the court generally relies on the complaint,

attached exhibits, and matters of public record. Sands v. McCormick, 502 F.3d 263,

268 (3d Cir. 2007). The court may also consider “undisputedly authentic

document[s] that a defendant attached as an exhibit to a motion to dismiss if the

plaintiff’s claims are based on the [attached] documents.” Pension Benefit Guar.

Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993). Moreover,

“documents whose contents are alleged in the complaint and whose authenticity no

party questions, but which are not physically attached to the pleading, may be

considered.” Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir.

2002); see also U.S. Express Lines, Ltd. v. Higgins, 281 F.3d 382, 388 (3d Cir. 2002)

(holding that “[a]lthough a district court may not consider matters extraneous to the

pleadings, a document integral to or explicitly relied upon in the complaint may be

considered without converting the motion to dismiss in one for summary

judgment”). However, the court may not rely on other parts of the record in

                                           7
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 8 of 15




determining a motion to dismiss, or when determining whether a proposed amended

complaint is futile because it fails to state a claim upon which relief may be granted.

Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994).

      In addition to these pleading rules, a civil complaint must comply with the

requirements of Rule 8(a) of the Federal Rule of Civil Procedure, which defines what

a complaint should say and provides that:

      (a) A pleading that states a claim for relief must contain (1) a short and
      plain statement of the grounds for the court’s jurisdiction, unless the
      court already has jurisdiction and the claim needs no new jurisdictional
      support; (2) a short and plain statement of the claim showing that the
      pleader is entitled to relief; and (3) a demand for the relief sought,
      which may include relief in the alternative or different types of relief.

Fed. R. Civ. P. 8.

      Thus, a well-pleaded complaint must contain more than mere legal labels and

conclusions. Rather, a pro se plaintiff’s complaint must recite factual allegations that

are sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation, set forth in a “short and plain” statement of a cause of action.

      Judged against these legal guideposts, for the reasons set forth below it is

recommended that this amended complaint be dismissed complaint with respect to

institutional defendant named in this pleading, the Pennsylvania State Police.




                                           8
        Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 9 of 15




            A.     Brooks’ Claims Against the Pennsylvania State Police
                   Continue to Fail as a Matter of Law.

      In this case, dismissal of Brooks’ claims for damages from the Pennsylvania

State Police as an institutional defendant is still warranted because the complaint

fails to meet the substantive standards required by law, in that it does not set forth a

“short and plain” statement of a cognizable violation of some right guaranteed by

the Constitution or laws of the United States. At the outset, we note that this pro se

complaint runs afoul of basic constitutional and statutory rules limiting lawsuits

against state agencies and officials.

      First, as a matter of constitutional law, the Eleventh Amendment to the

Constitution provides that “[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against

one of the ... States....”, U.S. Const. amend XI. By its terms, the Eleventh

Amendment strictly limits the power of federal courts to entertain cases brought by

citizens against the state and state agencies. Moreover, a suit brought against an

individual acting in his or her official capacity constitutes a suit against the state and

therefore also is barred by the Eleventh Amendment. Will v. Michigan Dept. of State

Police, 491 U.S. 58, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989).

      Pursuant to the Eleventh Amendment, states, state agencies and state officials

who are sued in their official capacity are generally immune from lawsuits in federal
                                            9
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 10 of 15




courts brought against them by citizens. Seminole Tribe v. Florida, 517 U.S. 44, 54,

116 S.Ct. 1114, 134 L.Ed.2d 252 (1996). Under the Eleventh Amendment, the

Commonwealth's immunity exists as a matter of law unless waived by the state, or

expressly and unequivocally abrogated by Congress. Congress has not expressly

abrogated this constitutional immunity with respect to federal civil rights lawsuits

against the Pennsylvania State Police, and the Commonwealth clearly has not

waived its immunity. Quite the contrary, the Commonwealth has specifically by

statute invoked its Eleventh Amendment immunity in 42 Pa. Cons. Stat. § 8521(b).

This, while Pennsylvania has, by law, waived sovereign immunity in limited

categories of cases brought against the Commonwealth in state court, See 42 Pa.

Cons. Stat. § 8522, Section 8521(b) flatly states that: “Nothing contained in this

subchapter shall be construed to waive the immunity of the Commonwealth from

suit in federal courts guaranteed by the Eleventh Amendment to the Constitution of

the United States.” 42 Pa. Cons. Stat. § 8521(b).

      The constitutional protections afforded to the states under the Eleventh

Amendment also expressly apply to the state agencies that are integral parts of

Pennsylvania's criminal justice system like the Pennsylvania State Police. Therefore,

the “Eleventh Amendment bars claims for damages against the P[ennsylvania]

S[tate] P[olice], a state agency that did not waive its sovereign immunity.” Atkin v.

                                         10
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 11 of 15




Johnson, 432 F. App'x 47, 48 (3d Cir. 2011) (citing 71 P.S. §§ 61, 732–102;

Capogrosso v. Supreme Court of N.J., 588 F.3d 180, 185 (3d Cir. 2009)). Moreover,

as a matter of statutory interpretation, the plaintiff cannot bring a damages action

against this state agency or state officials in their official capacity since it is also

well-settled that a state, a state agency, or a state official acting in an official capacity

is not a “person” within the meaning of 42 U.S.C. § 1983, the principal federal civil

rights statute. Will, 491 U.S. at 71.

       In sum, notwithstanding Brook’s enigmatic allegation that he will sue

someone in the future for damages, his amended complaint still brings a damages

claim and the sole defendant named in that amended complaint, the Pennsylvania

State Police, is not subject to federal civil rights claims for damages under the

Eleventh Amendment to the United States Constitution and cases construing the

federal civil rights statute, 42 U.S.C. § 1983. Therefore, since the state police as an

agency of state government cannot be sued for damages in this fashion in federal

court, the State Police should be dismissed as a Defendant from this action.

       Likewise, to the extent that Brooks attempts in this lawsuit to bring a §1983

federal civil rights claim against the state police premised upon that agency’s alleged

failure to investigate his prior complaints against others, this claim fails as a matter

of law for one simple reason. It is well settled that “an allegation of

                                             11
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 12 of 15




a failure to investigate, without another recognizable constitutional right, is not

sufficient to sustain a section 1983 claim.” Graw, 68 F. App'x at 383. Thus, Brooks

“has no freestanding constitutional right to such an investigation.” Williams v.

Wetzel, No. 1:17-CV-79, 2020 WL 583983, at *17 (M.D. Pa. Feb. 6,

2020), aff'd, 827 F. App'x 158 (3d Cir. 2020). Accordingly, the state police’s alleged

failure to investigate his prior claims more fully does not give rise to a cognizable

federal civil rights lawsuit against this defendant. See e.g., Allah v. Beasely, No.

3:18-CV-2047, 2019 WL 4511693, at *3 (M.D. Pa. Sept. 19, 2019); Perez v. Larson,

No. 3:17-CV-2341, 2019 WL 896287, at *3 (M.D. Pa. Feb. 22, 2019), appeal

dismissed, No. 19-1566, 2019 WL 4316873 (3d Cir. May 2, 2019); Hill v. Derrick,

No. 4:05-CV-1229, 2005 WL 8167912, at *3 (M.D. Pa. Nov. 3, 2005).

      Nor can Brooks use this civil lawsuit as a vehicle for directing the state police

to press criminal charges against his alleged assailant. To the contrary,

      [C]ourts have long held that a civil rights plaintiff may not seek relief
      in civil litigation in the form of an order directing the criminal
      prosecution of some third parties, finding that civil plaintiffs lack
      standing to make such claims and concluding that such relief simply is
      unavailable in a civil lawsuit. See, e.g., Ostrowski v. Mehltretter, 20 F.
      App'x 87, 90 (2d Cir. 2001) (stating that “Ostrowski has no standing to
      sue for any of Mehltretter’s actions. First of all, he has not shown,
      injury-in-fact. The failure of Mehltretter to investigate or prosecute
      Bybel did not injure him in any direct manner-he has no ‘personal stake
      in the outcome’ of a perjury case brought against (or not brought
      against) another person”); see also Kim v. Romero, 877 F.2d 64, 1989
      WL 67116 at *1 (9th Cir. June 14, 1989) (affirming the dismissal of a
                                          12
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 13 of 15




      suit against various prosecuting authorities for their failure to bring
      charges against a sheriff for alleged battery); McMinn v. Damiani, 765
      F.2d 145, 1985 WL 13323 (6th Cir. May 3, 1985) (affirming the
      dismissal for lack of standing a pro se civil rights case where plaintiff
      had sued state prosecuting authorities for failing to investigate or
      prosecute claims against various state judges and lawyers); Gessner v.
      Dep't of Corr., 3:14-CV-111, 2014 WL 972290 (M.D. Pa. Mar. 12,
      2014); Snyder v. Aaron, CIV.A. 05B1602, 2006 WL 544466 (W.D. Pa.
      Mar. 6, 2006); Moyer v. Borough of North Wales, Civ. No. 00B1092,
      2000 WL 1665132 at *2 (E.D. Pa. Nov. 7, 2000) (stating that “Moyer
      has no judicially cognizable interest in Timothy Conley's criminal
      prosecution. Accordingly, an agreement to refrain from prosecuting
      Conley for sexual assault or to charge him with disorderly conduct or
      the act thereof violates no constitutional right that Moyer has standing
      to assert”); Wise v. Augustine, Civ. No. 97-2651, 1997 WL 534695 at
      *2 (E.D. Pa. Aug. 8, 1997) (stating that “[a] private citizen has no
      constitutional, statutory, or common law right to require a public
      official to investigate or prosecute a crime”); Dundore v. O'Donnell,
      Civ. No. 85-2907, 1985 WL 2681 at *2 (E.D. Pa. Sept. 17, 1985)
      (stating that “Defendant O'Donnell is alleged to have refused to file the
      criminal charges brought by plaintiffs. Although plaintiffs were no
      doubt aggrieved when O'Donnell refused to file the charges, they have
      no constitutional right that I am aware of to have criminal charges
      filed”); Corbin v. Stevens, Civ. No. 91-1054, 1992 WL 96684 at *2
      (S.D.N.Y. April 30, 1992) (stating that “[p]laintiff possesses no
      constitutional right to have someone arrested....”). Therefore, this claim
      also fails as a matter of law and should be dismissed.

Smith v. Friel, No. 1:19-CV-943, 2019 WL 3025239, at *4 (M.D. Pa. June 4, 2019),

report and recommendation adopted, No. CV 1:19-0943, 2019 WL 3003380 (M.D.

Pa. July 10, 2019), appeal dismissed, No. 19-2721, 2019 WL 7630987 (3d Cir. Sept.

18, 2019).

      Thus, Brooks’ amended complaint continues to fail to state a claim upon

which relief may be granted. We recognize that in civil rights cases, pro se plaintiffs
                                          13
       Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 14 of 15




often should be afforded an opportunity to amend a complaint before the complaint

is dismissed in its entirety, see Fletcher-Hardee Corp. v. Pote Concrete Contractors,

482 F.3d 247, 253 (3d Cir. 2007), unless granting further leave to amend would be

futile or result in undue delay. Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004),

In this case, we have granted Brooks leave to amend his complaint but to no avail.

Brooks’ amended complaint still fails to state a claim upon which relief may be

granted. Accordingly, it is recommended that this amended complaint now be

dismissed with prejudice.

      III.   Recommendation

      Accordingly, for the foregoing reasons, IT IS RECOMMENDED that the

Plaintiff’s amended complaint (Doc. 9) be dismissed with prejudice.

      The plaintiff is further placed on notice that pursuant to Local Rule 72.3:

      Any party may object to a magistrate judge's proposed findings,
      recommendations or report addressing a motion or matter described in
      28 U.S.C. § 636 (b)(1)(B) or making a recommendation for the
      disposition of a prisoner case or a habeas corpus petition within
      fourteen (14) days after being served with a copy thereof. Such party
      shall file with the clerk of court, and serve on the magistrate judge and
      all parties, written objections which shall specifically identify the
      portions of the proposed findings, recommendations or report to which
      objection is made and the basis for such objections. The briefing
      requirements set forth in Local Rule 72.2 shall apply. A judge shall
      make a de novo determination of those portions of the report or
      specified proposed findings or recommendations to which objection is
      made and may accept, reject, or modify, in whole or in part, the findings
      or recommendations made by the magistrate judge. The judge,
                                         14
Case 1:20-cv-02224-CCC Document 10 Filed 05/24/21 Page 15 of 15




however, need conduct a new hearing only in his or her discretion or
where required by law, and may consider the record developed before
the magistrate judge, making his or her own determination on the basis
of that record. The judge may also receive further evidence, recall
witnesses or recommit the matter to the magistrate judge with
instructions.

Submitted this 24th day of May 2021.


                                       S/Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                  15
